 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDPacific Transport Lines, Inc.andErnest BrownMarine Cooksand Stewards,AFL-CIOandErnest Brown.CasesNos. 20-CA-1185 and 20-CB-46A. January 18, 1962SUPPLEMENTAL DECISION AND ORDEROn February 10, 1958, the Board issued a Decision and Order in theabove-entitled proceeding 1 finding that Respondent Union violatedSection 8(b) (2) and 8(b) (1) (A) of the Act by causing the dis-charge of Ernest Brown for the nonpayment of dues. The Boardfound that Brown was not given a reasonable time within which totender his dues after the Union revoked an extension of time grantedfor such payment. The Board also found that Respondent Companyviolated Section 8(a) (3) of the Act by discharging. Brown withknowledge of the Union's peremptory revocation of the extension oftime.Thereafter, on April 3, 1961, the United States Court of Appealsfor the Ninth Circuit denied the Board's petition for enforcement ofitsOrderagainstboth Respondents.a In this connection, the courtrejected the theory upon which the Board predicated its findings.However, the court noted that the Board had specificallyfound itunnecessary to pass upon an issue as to whether the Union could law-fully effect a discharge of Brown, because included within its demandfor payment were back dues for a period prior to Brown's employmentwith the Respondent Company. For this reason, the court remandedthe case to the Board for such further proceedings as theBoard deemsjustified.The Board has reviewed the entire record in this case in the lightof the court's remand.Under all the circumstances, the Board hasconcluded that further proceedings are not justified.Accordingly,the complaint will bedismissed.[The Board dismissed the complaint.]MEMBER BROWNtook no part in the consideration of the above Sup-plemental Decision and Order.1119 NLRB 1505.2N.L.R.B. v. Pacific Transport Lanes,Inc, and Marine Cooks & Stewards,AFL-CIO,290 F. 2d 14..135 NLRB No. 50.Star Paper Tube,Inc.andUnited Textile Workers of America,-AFL-CIO.Case No. 5-CA-1910. January 19, 1962DECISION AND ORDEROn October 30, 1961, Trial Examiner Arthur E. Reyman issuedhis- Intermediate Report in the above-entitled proceeding,finding135 NLRB No. 45.